Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-141315 June 27, 2008 In the June 23, 2008 issue of Money Management Executive , the following article with references to the TIAA-CREF U.S. Real Estate Fund I, L.P. (the Fund or we) was published on page 1 (and continuing to page 11). Clarifications and Corrections The article published by Money Management Executive appearing below was not prepared or reviewed by the Fund (or its representatives or agents) prior to its publication.
